Name: Commission Delegated Regulation (EU) 2018/211 of 21 November 2017 establishing a discard plan as regards salmon in the Baltic Sea
 Type: Delegated Regulation
 Subject Matter: natural environment;  fisheries
 Date Published: nan

 14.2.2018 EN Official Journal of the European Union L 41/1 COMMISSION DELEGATED REGULATION (EU) 2018/211 of 21 November 2017 establishing a discard plan as regards salmon in the Baltic Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Articles 15(6), Whereas: (1) Regulation (EU) No 1380/2013 aims to progressively eliminate discards in all Union fisheries through the introduction of a landing obligation for catches of species subject to catch limits. (2) In accordance with Article 15(1)(a) of Regulation (EU) No 1380/2013, the landing obligation applies in fisheries for salmon from 1 January 2015. (3) Article 15(6) of Regulation (EU) No 1380/2013 empowers the Commission, in the absence of multiannual plans established pursuant to Article 9 of that Regulation, to adopt a discard plan specifying details of the implementation of the landing obligation for an initial period of three years that may be renewed for another period of three years. Those discard plan are to be adopted on the basis of joint recommendations developed by Member States in consultation with the relevant Advisory Councils. (4) Commission Delegated Regulation (EU) No 1396/2014 (2) established a discard plan concerning fisheries for salmon, herring, sprat and cod in the Baltic Sea. That discard plan includes i.a. an exemption from the landing obligation for cod and salmon on account of high survival rates demonstrated for those species as provided for in Article 15(4)(b) of Regulation (EU) No 1380/2013. Delegated Regulation (EU) No 1396/2014 expires on 31 December 2017. (5) Regulation (EU) 2016/1139 of the European Parliament and of the Council (3) establishes a multiannual plan concerning certain Baltic Sea fisheries for cod, herring and sprat. That multiannual plan does not cover salmon stocks and Baltic Sea fisheries for that stock. (6) In the absence of a multiannual plan applicable to salmon stocks and Baltic Sea fisheries for that stock, details for implementing the landing obligation after the expiry of Delegated Regulation (EU) No 1396/2014 are to be adopted in the framework of a new discard plan based on a joint recommendation submitted by the Member States. (7) Denmark, Germany, Estonia, Latvia, Lithuania, Poland, Finland and Sweden have a direct fisheries management interest in the Baltic Sea. On 31 May 2017 those Member States have submitted a joint recommendation (4) to the Commission, after consulting the Baltic Sea Advisory Council. Scientific contribution was obtained from relevant scientific bodies. (8) The joint recommendation suggests that the exemption from the landing obligation for salmon caught with trap-nets, creels/pots, fyke-nets and pound nets, provided for by Delegated Regulation (EU) No 1396/2014, should continue to apply after 31 December 2017. (9) The joint recommendation is based on scientific evidence of high survivability, provided by the Baltic Sea Fisheries Forum (BALTFISH) and has been reviewed by the Scientific, Technical and Economic Committee for Fisheries (STECF). STECF concluded that, based on the fact that such gears operate by trapping fish inside a static netting structure, as opposed to entangling or hooking for example, it may be reasonably assumed that mortality for these gears will be low. (10) The measures suggested by the joint recommendation comply with Article 15(6) of Regulation (EU) No 1380/2013 and therefore, in line with Article 18(3) of Regulation (EU) No 1380/2013, they should be included in this Regulation. (11) Since Delegated Regulation (EU) No 1396/2014 expires on 31 December 2017, this Regulation should apply from 1 January 2018, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation specifies details for implementing the landing obligation as regards salmon caught in the fisheries for salmon, herring, sprat and cod in the Baltic Sea. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (1) Baltic Sea means ICES divisions IIIb, IIIc and IIId, as specified in Annex III to Regulation (EC) No 218/2009 of the European Parliament and of the Council (5). Article 3 Survivability exemption 1. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, the landing obligation shall not apply to salmon caught with trap-nets, creels/pots, fyke-nets and pound nets. 2. Salmon caught without an available quota or below the minimum conservation reference size in the circumstances referred to in paragraph 1 shall be released back into the sea. Article 4 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018 until 31 December 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.1.2013, p. 22. (2) Commission Delegated Regulation (EU) No 1396/2014 of 20 October 2014 establishing a discard plan in the Baltic Sea (OJ L 370, 30.12.2014, p. 40). (3) Regulation (EU) 2016/1139 of the European Parliament and of the Council of 6 July 2016 establishing a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and the fisheries exploiting those stocks, amending Council Regulation (EC) No 2187/2005 and repealing Council Regulation (EC) No 1098/2007 (OJ L 191, 15.7.2016, p. 1). (4) BALTFISH High Level Group Joint Recommendation on the Outline of a Discard Plan for the Baltic Sea, transmitted on 27 May 2014 and on 31 May 2017. (5) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70).